Citation Nr: 1644242	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  08-11 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues currently on appeal. 

In October 2011, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claim file.  

The claim was previously remanded by the Board in March 2012.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral hip and lumbar spine disability.  She also seeks entitlement to TDIU.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the issues.  

By way of history, the Veteran contends that she began to experience hip and low back pain while completing her duties of service for 20 years.  She therefore contends that her current back and hip disabilities warrant service connection.  The record reflects that on October 2008 VA examination, the Veteran was diagnosed with lumbar spine sprain and chronic hip sprain, bilaterally.  Thus, she currently suffers from diagnosed lumbar and hip disabilities. 

Service treatment records reflect, in pertinent part, that in March 2000 and May 2000, the Veteran reported different joint aches, including in the hips, related to her fibromyalgia.  Examination of the hips was within normal limits both times.  In August 2000, she reported having multiple joint pain, including back pain, due to her fibromyalgia.  An October 2003 record reflects ongoing chronic low back pain controlled with pain medication.  In November 2003, she reported having a worsening of low back pain.  In February 2004, she was noted to have pain from T4 to L5 along the spinous process.  There was muscle spasm with pressure to L4/5. There was full range of motion.  The assessment was chronic low back pain.  In March 2004, it was noted that she used a TENS unit at home to treat her low back pain. In June 2004, she sought treatment for back pain and left hip pain.  There was full range of motion of the hip and spine.  The assessment was fibromyalgia and left hip pain suspect for osteoarthritic changes.  In March 2005, she underwent right hip arthogram and therapeutic injection.  That same month, she was diagnosed with lumbago and McKenzie Derangement Syndrome.  An April 2005 X-ray of the hip suggested torn labrum, bilaterally.  Another record that same month demonstrated a diagnosis of bilateral hip impingement due to significant osteophyte or deformity to the proximal femoral neck.  Lumbar spine series were without significant degenerative changes.  However, a July 2005 record shows that examination of the hips was negative for impingement signs.  A review of the left hip MR arthrogram showed no appreciable intra-articular pathology.  The assessment was bilateral hip pain with associated low back pain.  On her April 2006 separation examination, the Veteran stated that her low back pain was worsening and that she suffered from hip impingement.  She was to follow-up with rheumatology.

The Veteran underwent a VA examination in October 2008 to evaluate her low back and hip disabilities.  She reported that she had begun to experience back and hip pain in the mid-1990s and had treated the pain conservatively.  She had originally hurt her low back in 1994 and had undergone physical therapy and traction for the pain.  In January 2009, the examiner reviewed the Veteran's claims file and opined that her current back and hip disabilities were less likely than not related to the low back and hip conditions she suffered from in service.  The examiner stated that her X-ray examinations were negative, she was overweight, and she had an additional diagnosis of fibromyalgia.

In the March 2012 remand, the Board found the January 2009 VA medical opinion to be inadequate and directed that a new VA examination be conducted and a new VA opinion be obtained.  In finding the January 2009 medical opinion inadequate, the Board noted that the examiner had not discussed the times the Veteran was treated for and diagnosed with back and bilateral hips disabilities in service.

Pursuant to the Board's remand, a new VA medical opinion was obtained in February 2016 without affording the Veteran a new examination.  At the outset, the Board notes that the RO failed to comply with the Board's March 2012 remand directives when they failed to provide the Veteran with an examination and simply obtained a medical opinion.  Therefore, the issues must be remanded for compliance with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Turning to the opinion provided, the examiner opined that the Veteran's bilateral hip and lower back conditions are less likely related to active duty service.  A review of the rationale provided for the opinion shows it is inadequate.  Indeed, the active duty time periods noted are wrong.  The record shows the Veteran served from May 1986 to May 2006 while the examiner noted the Veteran's service as 1986 to 1997 and 2003 to 2006.  Therefore, the examiner failed to consider symptomatology and findings during a six years of the Veteran's active duty service.  Further, the examiner noted the service treatment records from 2003 to 2006 had been reviewed; however, it is unclear as to whether the entirety of the service treatment records were reviewed.  The examiner further stated there is no bilateral hip or lower back disability.  However, as noted above, there is a current diagnosis of disabilities associated with the bilateral hips and the lower back.  Finally, although not clear, it appears the examiner may be attributing all of the hips and lower back symptomatology to the diagnosed fibromyalgia.  Given the above, the Board finds that the February 2016 opinion is inadequate.  

The Board also notes that the Veteran was service connected for fibromyalgia from June 1, 2006 to October 17, 2011.  Thereafter, in a September 2013 rating decision the RO granted service connected for lupus effective October 17, 2011 and found that fibromyalgia was a part of and/or the same disability as the now service connected lupus.  As noted above, the February 2016 VA examiner seems to be opining that the Veteran's current hips and lower back symptomatology is related to the fibromyalgia.  On remand, and as part of the VA examination to be conducted, the examiner should clarify whether there are separate and distinct diagnoses for a bilateral hip and/or lower back disability from any manifestations of fibromyalgia and lupus.

Additionally, the Board notes that a review of the VA outpatient treatment records shows that in October 2015, the Veteran was going to get x-rays of the hips and back.  These x-rays are not part of the record.  Therefore, on remand, the RO should obtain and associate with the claim file, any x-rays of the hips and/or lower back done after October 2015.  

Finally, with regard to the claim for TDIU, the issue of entitlement to TDIU arose from the increased disability claim filed in October 2011.  A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, as noted in the March 2012 Board decision and remand, the issue of entitlement to a TDIU rating is within the jurisdiction of the Board.  The Board notes that a September 2013 rating decision granted a 100 percent rating for service-connected lupus effective October 17, 2011, the date of the increased disability claim.  The RO noted that TDIU was now moot due to the 100 percent rating for lupus.  Usually, a claim for TDIU will be presumed to be rendered moot with the grant of the scheduler 100 percent rating.  However, the issue of entitlement to TDIU is no longer considered moot when a Veteran is service-connected for disabilities other than that which the single 100 percent disability rating is based as in the present case.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Moreover, the claim for TDIU is inextricably intertwined with the Veteran's two pending service connection claims and adjudication must be deferred pending the outcome of the Veteran's claims for service connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claim file all outstanding VA treatment records for the care of the Veteran's bilateral hips and lower back from March 2016 to the present.  Any and all x-rays of the bilateral hips and lower back conducted since October 2015 should be specifically obtained and associated with the claim file.  All efforts to obtain these records should be clearly noted in the claim file.  If any of the requested records are unavailable, it should so be noted in the file.  

2. After the above development has been completed, schedule the Veteran for a VA examination to ascertain the etiology of her low back and hip disabilities.  The claims file must be reviewed by the examiner and the examination report should note that review.  Any and all tests needed to properly diagnose the Veteran, to include x-rays, should be conducted.  After a physical examination of the Veteran has been completed, the examiner should specifically identify any and all disabilities of the bilateral hips and/or lower back that are currently present or that have been diagnosed during the appeal period.  The examiner is reminded that in an October 2008 VA examination, the Veteran was diagnosed with lumbar spine sprain and chronic hip sprain, bilaterally.  The examiner should also note whether any bilateral hip and/or lower back disability identified is a separate and distinct disability from the service connected fibromyalgia and lupus or whether they are manifestations of the fibromyalgia and lupus.  For each identified disability, the examiner should opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's current low back and bilateral hip disabilities had their onset in service, including the various diagnoses in service to include McKenzie Derangement Syndrome, hip impingement, and low back strain, or were aggravated by service.  The examiner should carefully review and consider the service treatment records, as well as the Veteran's statements regarding her symptoms in service and her statements of continuous symptoms of low back pain and hip pain after service.  The examiner should provide a thorough rationale for all opinions provided.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for service connection for a low back disability and a bilateral hip disability, and for a TDIU, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




